 1
                                                                           JS-6
 2

 3

 4

 5

 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
     ALAN GOULET, an individual,                   Case No. 8:18-cv-01475-JLS-JDE
12
                                                   Hon. Josephine L. Staton
13         Plaintiff,
                                                   JUDGMENT
14
     v.
15
     OCULUS ARCHITECTURE, LTD., and
16
     CHRISTOPHER J. COONAN, an
17   individual,
18
           Defendants.
19
20
                                           JUDGMENT
21

22
     It is hereby ORDERED, ADJUDGED, AND DECREED as follows:
23
           1.     Judgment is entered against Defendant Oculus Architecture, Ltd., and in favor
24
     of Plaintiff Alan Goulet, pursuant to 17 U.S.C. §§ 504-505, 1202-1203;
25
           2.     Plaintiff’s claims against Defendant Christopher Coonan are dismissed
26
     without prejudice;
27
           3.     Defendant Oculus Architecture, Ltd. is ordered to pay to Plaintiff statutory
28

                                                 1
                                             JUDGMENT
 1   damages for willful copyright infringement in the amount of $21,600, pursuant to 17 U.S.C.
 2   §§ 504-505.
 3         4.      Defendant Oculus Architecture, Ltd. is ordered to pay to Plaintiff statutory
 4   damages for copyright management information violations in the amount of $15,000,
 5   pursuant to 17 U.S.C. §§ 1202-1203.
 6         5.      Plaintiff is ordered to submit any motion for attorneys’ fees and costs no later
 7   than twenty-one (21) days from the date of entry of this Judgment;
 8         6.      Plaintiff is entitled to post-judgment interest, in accordance with 28 U.S.C. §
 9   1961, from the date of entry of this Judgment until the amounts awarded herein and all
10   accrued interest are paid in full by Defendant Oculus Architecture, Ltd. to the Plaintiff; and
11         7.      The Court shall retain jurisdiction over this matter for the purposes of
12   enforcing the terms of this Judgment.
13

14
     DATED: September 12, 2019
15

16                                                  ___________________________
                                                    Hon. Josephine L. Staton
17
                                                    United States District Judge
18

19
20

21

22

23

24

25

26

27

28

                                                   2
                                               JUDGMENT
